Citation Nr: 1138879	
Decision Date: 10/19/11    Archive Date: 10/25/11

DOCKET NO.  04-05 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi



THE ISSUE

Entitlement to service connection for an acquired psychiatric disability other than post traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Jenny Y. Twyford, Attorney at Law



ATTORNEY FOR THE BOARD

T. Mainelli, Counsel



INTRODUCTION

The Veteran served on active duty from April 1968 to April 1970 and from September to November 1990.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The claim before the Board initially stems from an April 2003 RO rating decision, which denied service connection for PTSD.  The Board issued a decision in July 2007 affirming the RO's decision.  The Veteran appealed that Board decision to the U.S. Court of Appeals for Veterans Claims (Court).

In a June 2009 Memorandum Decision, the Court affirmed the July 2007 Board decision to the extent that the decision denied service connection for PTSD.  Hence, that issue is no longer before the Board.  

However, the Court remanded to the Board an additional issue of entitlement to service connection for an acquired psychiatric disability other than PTSD per the holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

Explaining this remand, the Court stated that in finding that the Veteran did not suffer from PTSD, the Board did find that the Veteran suffered from depression, anxiety disorder, and an adjustment disorder with anxiety but failed to sympathetically read the claim as one based on his symptoms, which in his estimation, were due to PTSD.

In this regard, the Board must note that the Clemons decision was issued by the Court in February 2009, more than two years after the Board's July 2007 decision.

By decision dated June 2010, the Board again denied a claim of entitlement to service connection for an acquired psychiatric disability other than PTSD.  The Veteran appealed this decision to the Court.  By order dated May 2011, the Clerk of the Court issued an administrative order remanding the claim to the Board pursuant to the terms of a Joint Motion for Remand (JMR).  The Board will now address this JMR. 


FINDING OF FACT

A psychiatric disability was not caused and/or aggravated by the Veteran's active service or reserve service and is not etiologically related to such service; a psychosis did not manifest to a compensable degree within one year of separation from active service.


CONCLUSION OF LAW

The criteria for service connection for a psychiatric disability have not been met.  38 U.S.C.A. §§ 101, 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

JMR Compliance

In January 2003, the Veteran filed a claim for VA disability benefits which he characterized as service connection for, simply stated, "PTSD."  The RO denied that claim in an April 2003 rating decision which the Veteran appealed.  The Board issued a decision in July 2007 affirming the RO's decision.  The Veteran appealed that Board decision to the Court.

In June 2009, the Court affirmed the July 2007 Board decision to the extent that the decision denied service connection for PTSD.  Hence, the Board will not address the issue of whether disability compensation benefits are warranted with regard to PTSD. 

In that June 2009 decision, the Court remanded for further adjudication an overall claim for benefits for mental disability, citing to Clemons, 23 Vet. App. 1 (2009).  Explaining this remand, the Court stated that in finding that the Veteran did not suffer from PTSD, the Board did find that the Veteran suffered from depression, anxiety disorder, and an adjustment disorder with anxiety but failed to sympathetically read the claim as one based on his symptoms, which in his estimation, were due to PTSD.

In Clemons, the Court explained that where a pro se layperson files a claim for VA disability benefits and refers to a specific psychiatric condition, such as PTSD, the claim is not to be so narrowly construed as to apply exclusively to a claim for disability resulting from the named psychiatric disease.  Clemons, 23 Vet. App. at 5.  Rather, VA should construe the claim based on the reasonable expectations of the non-expert self-represented claimant and the evidence developed in processing that claim.  Id.  

As the Court stated in Clemons, "[r]easonably, the appellant did not file a claim to receive benefits only for a particular diagnosis, but for the affliction his mental condition, whatever that is, causes him."  Id.

Instructive in analyzing the Board's jurisdiction and decision to proceed in this case is the following explanation by the Court as to one potential outcome of applying a separate procedure for a claim based on diagnoses, rather than what the claimant is truly seeking, compensation for the affliction of his or her mental condition, whatever the diagnosis: 

[I]f multiple diagnoses for the same symptoms were treated as separate claims outside the section 5108 context, it would actually work to a veteran's disadvantage.  Multiple diagnoses may represent subjective differences of opinion as to the nature of one condition, not necessarily multiple separate conditions.  Boggs did not state a general rule that each new diagnosis presented prior to a final agency decision pertains to an entirely separate claim.  Doing so would force a veteran to continually file new claims as medical evidence is developed during his initial claim and potentially require a veteran to accept a later effective date for diagnoses made later in the process.  Moreover, the Secretary would have to process additional claims with proper notice and procedural requirements, lengthening and delaying an already arduous process.  Further, because multiple diagnoses may represent subjective differences of opinions of examiners, rather than multiple conditions, the nature of the appellant's current condition may never be properly adjudicated by the Secretary.

Clemons, 23 Vet. App. at 8.

Further, and perhaps more importantly, between the time that the Board issued its July 2007 decision and the Court issued its June 2009 decision, the RO denied service connection for anxiety for this Veteran, making it difficult to understand how is can be said that the VA failed, under Clemons (a case that did not exist at the time the RO address the Veteran's claim) to "sympathetically read the claim as one based on his symptoms."  The rating action of the Veteran's claim for benefits, flowing from disability resulting from psychiatric disease, took into account his anxiety disorder and adjustment disorder with anxiety.

Further, in a second rating action dated September 2004, during the course of the appeal, the RO denied service connection for depression.  This, then, was the remaining further adjudication, at the RO level, of the remaining aspects of the Veteran's claim for benefits flowing from disability resulting from psychiatric disease.

Simply stated, the RO was acting in accordance to Clemons (and its progeny) well before the Clemons case was ever issued.  

In this regard, the commendable actions of the RO in this case must be noted for the record. 

The question that arises in this case is whether a claim for PTSD is, in effect, always a claim for service connection for an acquired psychiatric disability, including PTSD.  The undersigned can think of no claim he has ever seen regarding PTSD in which the Veteran did not show some sign of depression, anxiety, or other symptom that could not be considered a separate claim for an acquired psychiatric disability under the rule applied in this Court decision.  There is considerable overlap.  For example, a Veteran without any psychiatric symptoms that could be considered a separate claim of service connection for a psychiatric disability would, most assuredly, by definition, not be diagnosed with PTSD.  Whether or not a claim of PTSD is, or is not, a claim for an acquired psychiatric disability including PTSD, is not of great consequence.  What is important is to ensure a clear decision is reached on this issue (one way or the other) to avoid needless remands by the Board and to avoid wasting valuable judicial resources.

It appears to follow from the June 2009 Court decision in this case, and from application of Clemons, that there is only one claim in this case - the claim for service connection for an acquired psychiatric disability, including PTSD, received by VA in January 2003.  However, if this were the case, if the issue before the VA in January 2003 was, in fact, entitlement to service connection for an acquired psychiatric disability including PTSD (notwithstanding the Veteran's stated claim that he was seeking service connection for PTSD), how then did the Court affirm the Board's decision for half the claim (PTSD)?  

The Court decision in this case clearly suggests that it is possible to adjudicate the claims of service connection for PTSD and an acquired psychiatric disability separately, as was done in the case when the Court affirmed the Board's decision regarding PTSD and then remanded the issue of service connection for an acquired psychiatric disability separately (with the Veteran only appealing the issue of service connection for PTSD).  Perhaps additional guidance from the Court will be forthcoming on this issue as the RO in this case clearly did adjudicate these claims separately, denying service connection for PTSD in a rating action in April 2003 (which the Veteran appealed) and then adjudicating the claim of service connection for an acquired psychiatric disability separately in rating actions dated September 2004 and December 2008 (which the Veteran did not appeal). 

In any event, the June 2009 Memorandum Decision held that the claim appealed to the Board involved the issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  A portion of this claim, the issue of entitlement to service connection for an acquired psychiatric disorder other than PTSD, was remanded for further adjudication by the Board.

The Board finds the June 2009 Memorandum Decision is clear:  The claim of service connection for acquired psychiatric disorder was before the Board. 

Consistent with the June 2009 Memorandum Decision, the Board issued a decision in June 2010 denying a claim of entitlement to service connection for an acquired psychiatric disorder other than PTSD.  The case has again been returned to the Board pursuant to an administrative action ordering Board "action consistent with the terms of the joint motion."  

For reasons expressed below, the Board finds that the JMR misconstrues the nature of the issue on appeal which renders the JMR terms unenforceable by the Board.

The parties to the JMR make a generalized assertion that the Board's June 2010 decision did not allow for "full adjudication of the issue of entitlement to service connection for an acquired psychiatric disability other than PTSD, in accordance with the Court's June 1, 2009, Memorandum Decision."  Notably, the June 1, 2009, Memorandum Decision did not include any specific instructions other than "further [Board] adjudication of the full claim."  This is an order of the Court that the Board is obligated to obey. 

It is unclear to the Board how the parties to the JMR can devine that the Board's adjudication in June 2010 was not "in accordance" with the Court's decision.  Quite frankly, it is an unsupported and unsupportable assertion that the issue of service connection for acquired psychiatric disability was not before the Board.

The parties to the JMR mostly argue that the Veteran has had insufficient notice on how to develop his claim of entitlement to service connection for an acquired psychiatric disorder other than PTSD.  The Board disagrees.

The Veteran filed his original service connection application specifically for PTSD in February 2003.  The RO denied this claim in an April 2003 rating decision, which is the underlying rating determination giving rise to proceedings before the Court and the "single" claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, consistent with the holding in Clemons.

A May 2004 RO letter advised the Veteran of the types of evidence and/or information deemed necessary to substantiate a claim of entitlement to service connection for depression.  In particular, the RO requested evidence from the Veteran showing that his depression existed from military service to the present time which included:

* The dates of medical treatment during service.  Show the name and exact location of the dispensary, hospital, or other facility where you received treatment for this condition.  Also, give us your rank and organization (division, regiment, battalion, company) at the time of treatment.
* Statements from persons who knew you when you were in service and know of any disability you had while on active duty.  These statements should describe how and when they became aware of the condition(s).  If the person making the statement was on active duty at the time, he/she should show his/her service number and unit of assignment.
* Records and statements from service medical personnel (nurses, corpsman, medics, etc.).
* Employment physical examinations.
* Medical evidence from hospitals, clinics, and private physicians of treatment since military service.
* Pharmacy prescription records.
* Insurance examination reports.

The May 2004 RO letter also informed the Veteran of the status of his claim, the relative duties on the part of VA and himself in developing his claim, and what the evidence must show to support his claim.  Specifically, the Veteran was instructed that a service-connected claim must show (1) the onset of injury or disease in service or an event in service which caused the current disability; (2) the existence of a current disability or statements showing persistent or recurrent symptoms of a disability and (3) a relationship between the current disability and an injury, disease or event in military service.  On the latter component, the Veteran was further advised that medical records or opinions usually showed the nexus relationship. 

Thereafter, a September 2004 RO rating decision denied a specific claim of entitlement to service connection for depression on the following basis:

Service connection may be granted for a disability which began in military service or was caused by some event or experience in service.  We have denied you claim for service connection for depression.  We based this decision on your service medical records which do not show a chronic disability for the claimed condition during your military service.  The evidence received in connection with your claim fails to establish any relationship between depression and any disease or injury during military service.  Also, there is no evidence of such condition while you were assigned to a period of active duty for training or inactive duty for training in the Army National Guard.  Service connection for depression is denied since this condition neither occurred in nor was caused by service.

By letter dated September 21, 2004, the Veteran was notified of the RO's decision denying service connection for depression which included a copy of the September 2004 RO rating decision.

Furthermore, a November 2008 RO letter advised the Veteran of the types of evidence and/or information deemed necessary to substantiate a claim of entitlement to service connection for anxiety disorder.  Once again, the RO requested evidence from the Veteran showing that his anxiety disorder existed from military service to the present time which included:

* The dates of medical treatment during service.  Show the name and exact location of the dispensary, hospital, or other facility where you received treatment for this condition.  Also, give us your rank and organization (division, regiment, battalion, company) at the time of treatment.
* Statements from persons who knew you when you were in service and know of any disability you had while on active duty.  These statements should describe how and when they became aware of the condition(s).  If the person making the statement was on active duty at the time, he/she should show his/her service number and unit of assignment.
* Records and statements from service medical personnel (nurses, corpsman, medics, etc.).
* Employment physical examinations.
* Medical evidence from hospitals, clinics, and private physicians of treatment since military service.
* Pharmacy prescription records.
* Insurance examination reports.

The November 2008 RO letter also informed the Veteran of the status of his claim, the relative duties on the part of VA and himself in developing his claim, and what the evidence must show to support his claim.  Specifically, the Veteran was instructed that a service-connected claim must show (1) the onset of injury or disease in service or an event in service which caused the current disability; (2) the existence of a current disability or statements showing persistent or recurrent symptoms of a disability and (3) a relationship between the current disability and an injury, disease or event in military service.  On the latter component, the Veteran was further advised that medical records or opinions usually showed the nexus relationship.  Additionally, the Veteran was advised as to how VA determines disability ratings and effective dates of award.

Thereafter, a December 2008 RO rating decision denied a specific claim of entitlement to service connection for anxiety on the following basis:

You are claiming service connection for anxiety.  Service treatment reports are negative for complaints, treatment or diagnosis of anxiety.  In our VCAA letter to you dated 11-10-08, we asked you to submit medical evidence showing a diagnosis and treatment regarding anxiety that is associated with your military service.  As of the date of this rating decision, we have not received any medical evidence from you.  There is no medical evidence to consider showing a diagnosis and treatment of anxiety that is associated with your military service.

Service connection may be granted for a disability which began in military service or was caused by some event or experience in service.  Service connection for anxiety is denied since this condition neither occurred in nor was caused by service.

Service connection for anxiety is denied since there is no evidence the claimed condition exists.

By letter dated January 6, 2009, the Veteran was notified of the RO's decision denying service connection for anxiety which included a copy of the December 2008 RO rating decision.

Thus, the argument presented in the JMR that the Veteran did not have sufficient notice of the elements required to establish entitlement to service connection for an acquired psychiatric disability other than PTSD, or the types of evidence that would allow him to substantiate those elements, is factually unsupportable.

Quite simply, during the appeal period for this claim as defined by the Court, the Veteran received two extensive notice letters which fully advised him of the evidentiary requirements, and the evidence developmental responsibilities, on the claim of entitlement to service connection for an acquired psychiatric disorder.  Thus, the Board finds that the JMR argument of insufficient notice on the service connection elements has no basis in fact.

The JMR next asserts that this claim must be remanded to the RO for "initial adjudication."  See April 2011 JMR, p. 6.  The JMR otherwise asserted that the Veteran had never been provided a proper SOC which summarized the evidence on the issue of entitlement to service connection for an acquired psychiatric disorder, informed the Veteran of the relevant statutes and regulations, and analyzed the evidence in light of the relevant statutes and regulations.  See April 2011 JMR, p. 3.  

It is unclear from the JMR whether the parties are requesting a new RO rating decision (initial adjudication, notwithstanding the no less than two unappealed rating actions in this case that addressed this very issue) or a statement of the case (SOC) (a document following an initial adjudication in response to a notice of disagreement filed by the claimant), clearly suggesting that the June 2009 Memorandum Decision is wrong and that the Veteran must file a substantive appeal to a yet unissued statement of the case in order for the issue to be before the Board at this time.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

The Court has already decided that the issue of entitlement to service connection for an acquired psychiatric disability other than PTSD has been properly appealed to the Board, which can only be supported by the Notice of Disagreement for the PTSD claim filed in May 2003, the Statement of the Case (SOC) issued in January 2004 and the Substantive Appeal received in February 2004.  This finding is entirely consistent with the Court's determination in Clemons.

Thus, the only practical solution to the JMR request for an "initial adjudication" of the issue at hand would be for the issuance of a Supplemental SOC (SSOC) by reason of a material defect in an SOC, or any other reason that the SOC is inadequate.  See 38 C.F.R. § 19.31(b)(2), (3).  It appears that the JMR is requesting a whole new adjudication, which is counter to the policy announced in Clemons to avoid piecemeal litigation which requires the Secretary to "process additional claims with proper notice and procedural requirements, lengthening and delaying an already arduous process.  Clemons, 1 Vet. App. at 8.

Important for this claim, the procedural defect in this case does not automatically require correction by remand.  Rather, the Board must factually determine whether the procedural defect has resulted in prejudicial error.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (remand unnecessary where it "would result in ... unnecessarily imposing additional burdens on the [Board and the Secretary] with no benefit flowing to the veteran").  The Board finds this is very clearly the case.   

In this regard, it is important to note that the act of remanding this case to the RO for the reasons cited by the JMR would be one of relatively effortlessness for the Board.  However, the fact that a remand by the Board to the RO would be a undemanding act in this case is not a coherent basis to remand the case to the RO and clearly not consistent with VA's policy of Veterans service.  In this regard, the Board makes the following factual determination:  A remand by the Board to the RO for the reasons cited by the JMR places unnecessarily burdens on the RO with no benefit flowing to the Veteran.   

The parties to the JMR make a vague assertion that, due to an inadequate SOC, "the Board cannot be reasonably certain that Appellant had no additional evidence to submit, supportive of the issue currently on appeal."

The Board, again, disagrees.  On June 1, 2009, the Veteran and his attorney then of record received specific notice from the Court regarding the issue on appeal before the Board.

By letter dated October 19, 2009, the Board notified the Veteran that his case had been remanded back to the Board from the Court for "readjudication and the issuance of a new decision."  At that time, the Veteran was provided an opportunity to submit additional evidence and/or argument.

In February 2010, the Board received a response from the Veteran indicating that:

       "I do not have anything else to submit."  

He requested the Board to proceed immediately with readjudication of his claim after his representative was provided an opportunity to provide further argument.

The parties to the JMR argue that the Veteran's February 2010 response was "largely meaningless" presumably on the basis that he had no knowledge of the evidentiary requirements.  See April 2011 JMR, p. 4.  

This factual assertion by the JMR is not supportable.  This JMR analysis, presumably on the factual issue of "prejudicial error" which is within the province of the Board to make, does not take into account the following:

* the January 2004 SOC which advised the Veteran of the principles relating to service connection;
* the May 2004 RO letter advising the Veteran of the types of evidence and/or information deemed necessary to substantiate a claim of entitlement to service connection for depression;
* the September 2004 RO rating decision which provided the Veteran the specific basis for denying a claim of entitlement to service connection for depression;
* the November 2004 SSOC advising the Veteran of the definition of competence of evidence and the standard of review for determining whether medical examination or opinion is necessary;
* the November 2008 RO letter advising the Veteran of the types of evidence and/or information deemed necessary to substantiate a claim of entitlement to service connection for anxiety disorder;
* the December 2008 RO rating decision which provided the specific basis for denying a claim of entitlement to service connection for anxiety; and
* the Court's June 2009 Memorandum Decision.

The Board finds that the January 2004 SOC cites to all pertinent regulations regarding service connection for an acquired psychiatric disability other than PTSD (citing to no less than 16 pages of VA regulations, singled spaced).

More importantly, the JMR completely ignores a March 2010 submission by the Veteran's attorney, partially entitled "Argument for grant of service connection," which stated as follows:

The veteran invites the Board to consider the June 2009 Court decision that ordered VA to consider the claim for service connection for depression, anxiety disorder, and an adjustment disorder with anxiety.  The medical records in the claims file have connected the veteran's depression, anxiety disorder, and an adjustment disorder with anxiety to his service.  Thus, please grant him service connection for depression, anxiety disorder, and an adjustment disorder with anxiety.

The Veteran's attorney otherwise requested a remand to the RO for consideration of this newly presented argument in the first instance.

Clearly, the Veteran's attorney demonstrated her understanding of the issue to be adjudicated by the Board as well as the underlying evidentiary requirements ("[t]he medical records in the claims file have connected the veteran's depression, anxiety disorder, and an adjustment disorder with anxiety to his service.")  See Robinson v. Mansfield, 21 Vet. App. 545, 553 (2008) (noting that terms of art used by attorneys are to be evaluated in the context being used).  This attorney made a strategic decision to proceed on the basis that sufficient evidence was of record to grant the claim.  There was no argument that any procedural defect was present.  The JMR argument lacks all rationality. 

The Board acknowledges the attorney's request for a remand on the basis of RO initial review of newly submitted argument.  However, the Board finds that the argument presented does not provide any "pertinent" "evidence" requiring RO consideration.  See 38 C.F.R. § 20.1304(c).  The Board further notes that, since the November 2004 SSOC, no new evidence has been submitted to the record.  The RO rating decision in December 2008 evaluated the claim at hand based upon all the evidence of record.

Thus, the Board finds that the Veteran, through his legal representation, demonstrated actual knowledge of the issue to be decided by the Board, demonstrated actual knowledge of the evidentiary standards, and demonstrated their legal position that there was sufficient evidence to grant the claim without further development.  The harmless nature of the procedural defect outlined above leads the Board to the conclusion that to delay adjudication in order to provide the Veteran with some type of differently titled document is not required, would be of no benefit to the Veteran, and would unnecessarily delay this appeal and result in a needless expenditure of agency resources.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (explaining the rule of prejudicial error in the context of claims for VA benefits).  

In short, to remand to the RO in this case for additional procedure would essentially mean that the "Secretary would have to process additional claims with proper notice and procedural requirements, lengthening and delaying an already arduous process," which is against the whole purpose of expanding the scope of a claim on appeal as clearly explained in Clemons itself.  Simply stated, the Board finds no rational reason to remand this case to the RO.

Overall, the parties to the JMR have provided unclear JMR terms based upon a finding that "the Board could not reasonably determine whether Appellant was prejudiced by its decision not to remand the issue of entitlement to service connection for an acquired psychiatric disability other than PTSD."  See April 2011 JMR p. 6, which the Board finds to be factually incorrect.  The JMR has attempted to make a finding of fact, which is the province of the Board.  In addition, this usurpation of fact finding is made on an incomplete and inaccurate review of the evidentiary record.  Thus, the Board is not compelled to fulfill the JMR terms which are unclear and inconsistent with the procedural history of this case.  See generally McBurney v. Shinseki, 23 Vet. App. 136, 140 (2009) (acknowledging that the Board may have valid reasons for not enforcing the terms of a JMR) and Stallone v. Shinseki, No. 09-3988 (September 15, 2011) (nonpresidential three judge panel decision of the Veteran's Court, cited for persuasive purposes only in this case).

Following the reasoning just discussed, the Board will proceed to adjudicate those aspects of the Veteran's appeal not adjudicated in the July 2007 decision. 

Service connection 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service' - the so-called 'nexus' requirement.'"  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection will also be presumed for certain chronic diseases, such as psychoses, if manifest to a compensable degree within one year after discharge from service.  See 38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  In order for the presumption to apply, the claimant must be a veteran with 90 days of active, continuous service.  38 C.F.R. § 3.307(a)(1).

The presumption of soundness under 38 U.S.C.A. § 1111 does not apply when a claimant, veteran or otherwise, has not been examined contemporaneous to entering a period of active duty for training (ACDUTRA).  Smith v. Shinseki, 24 Vet. App. 40, 45 (2010).  The presumption pertaining to chronic diseases under 38 U.S.C.A. § 1112 and the presumption of aggravation under 38 U.S.C.A. § 1153 do not apply to ACDUTRA or inactive duty for training (INACDUTRA) service.  Id.  See also Acciola v. Peake, 22 Vet. App. 320 (2008); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998); Paulson v. Brown, 7 Vet. App. 466, 470 (1995).

When a claim for service connection is based only on a period of ACDUTRA, there must be some evidence that the appellant became disabled as a result of a disease or injury incurred or aggravated in the line of duty during the period of ACDUTRA.  Smith, 24 Vet. App. at 47.  In the absence of such evidence, the period of ACDUTRA would not qualify as "active military, naval, or air service," and the appellant would not qualify as a "veteran" by virtue of ACDUTRA service alone.  Id.

With respect to a claim for aggravation of a preexisting condition during ACDUTRA, the claimant must provide direct evidence both that a worsening of the condition occurred during the period of ACDUTRA and that the worsening was caused by the period of ACDUTRA.  Smith, 24 Vet. App. at 48.  

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The Federal Circuit has also provided that "the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc."  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  Similarly, the Court has stated that "[t]he credibility of a witness can be impeached by a showing of interest, bias, inconsistent statements, or, to a certain extent, bad character."  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). 

In May 1991, VA received the Veteran's first application for VA compensation.  At that time he sought compensation for disability suffered due to hearing loss.  In July 1995, he requested compensation for disability resulting from lung and skin problems.  In January 2003, VA received his current claim for benefits, the first time he claimed entitlement to compensation for disability resulting from psychiatric disease. 

In letters submitted in February, March, and July 2003, and in February and April 2004, the Veteran and his spouse reported that the Veteran suffered from nightmares, irritability, and an inability to control his behavior.  His spouse reported that when the Veteran first returned for Vietnam it appeared that to be a happy reunion but shortly after that return he began to have nightmares and he had difficulty managing his anger, screaming at her and their son.  She reported that everything had to be done his way and that as the years passed he became more withdrawn. 

Service treatment records (STRs) contain no mention of any psychiatric symptoms or treatment.  A January 1970 report of medical examination, for the purpose of separation from active service, includes a normal psychiatric clinical evaluation.  In an associated report of medical history, the Veteran indicated that he did not then have nor had he ever had nervous trouble of any sort, depression or excessive worry, providing factual evidence against his own claim.  

Of record is a report of separation and record of service in the Army National Guard of Mississippi and as a Reserve of the Army.  This document indicates that the Veteran had a terminal date of service in the Reserve in January 1991 with a date of enlistment in 1976.  Reports of medical examination from June 1976, November 1980, November 1984, and January 1989 all indicate normal psychiatric clinical evaluations.  In a July 1976 report of medical history, the Veteran indicated that he did not then have nor had ever had nervous trouble of any sort, depression or excessive worry.  In a January 1989 report of medical history, the Veteran indicated that he was in good health, leaving unchecked any of the blocks as to disease, symptoms, or injuries on the form. 

These STRs provide evidence against the Veteran's claim for service connection for any psychiatric disease because the records tend to show that he has never had any symptoms of psychiatric disease and during his reserve duty and following all of his active duty he was clinically evaluated as without psychiatric disease. 

The Board has considered the statements from the Veteran and his spouse, which are essentially that he has suffered symptoms of psychiatric disease since his period of active service ending in 1970, more than 40 years ago.  However, the clinical records just discussed provide a different picture of the Veteran's mental health as without disability for decades after his return from his first period of active service, the period from which he and his spouse contend that all of his symptoms had onset.  

As between the reports of the Veteran and his spouse made many years after the alleged onset of what they construe as symptoms of psychiatric disease and the reports of normal clinical psychiatric evaluations over those same years, the Board finds the latter to be more probative because those reports were not made in the context of seeking financial benefits and because those reports were made contemporaneous to the when the Veteran and his spouse allege that he displayed symptoms of psychiatric disease.

Additionally, the Veteran filed claims for VA compensation benefits many years prior to his claim in 2003 for compensation for disability resulting from psychiatric disease.  This time lag provides an additional indication to the Board that the Veteran has not had symptoms since service, as he and his spouse have alleged. 

VA treatment records dated from between the years 2000 and 2004 are associated with the claims file and provide the earliest records of treatment post-service for any condition medical condition.  Fairly regular notes from June 2000 to January 2001 contain no mention of psychiatric matters.  In January 2001, the notes began to include what appears to be standard procedure to screen for depression and alcohol problems.  January 2001 notes show that screening for major depression was performed and was negative as well as a finding that the Veteran was a non-drinker.  Negative major depression screen and alcohol screen were negative as reflected in notes from October 2001, December 2001, February 2002, April 2002, and June 2002.  There are no reports of symptoms of anxiety, adjustment disorder, or depression. 

In notes from November 2002, an impression of depression is listed but in March and May 2003 the major depression screen is again listed as negative.  As to the impression of depression listed in November 2002, there is no report that the Veteran had symptoms of depression and no comment as to why depression was listed in the impression.  Nothing is in that note with regard to depression other than the word itself.  Hence, that notation is not particularly probative and, regardless, certainly does not date a psychiatric symptom to any time near to the Veteran's active duty or for that matter contemporaneous to when VA received his claim in January 2003. 

Also associated with the claims file are records of the Veteran's claim with the Social Security Administration (SSA) for disability benefits.  Diagnosed conditions listed in the disability determination decision form are chronic pulmonary insufficiency and bilateral hearing loss corrected by hearing aids.  The filing date is in May 2002.  These records make no mention of psychiatric symptoms or disease.  Hence, the records add nothing favorable to the Veteran's claim and, in fact, are found to provide factual evidence against this claim. 

The first clinical mention of any psychiatric symptoms comes more than eighteen months after the Veteran filed his claim.  May 2004 VA treatment notes document that the Veteran presented with new complaints including that his spouse stated that he fights and wrestles in his sleep. 

A psychiatry consult report from July 2004 is of record which documents that the Veteran and his spouse attended the assessment.  He reported nightmares, irritability, and mood swings, his spouse reported that he had nightmares since his return from Vietnam and that the nightmares had increased in the past few years.  He reported that he drank heavily for years but stopped in 1983.  He provided a history of a cerebral aneurysm in 1973, after which he went on to obtain a Master's degree in education and taught until his recent retirement.  The Veteran reported that since that retirement his irritability, intrusive thoughts, nightmares, and anxiety are worse.  He also denied depressive symptoms.  Following a mental status interview and examination, the clinician diagnosed anxiety not otherwise specified (NOS).

August 2004 notes document the Veteran's report that medication had helped his mood swings and irritability but he was still having problems with sleep disturbances and nightmares.  His spouse reported that the Veteran fights in bed, yells out, and had hit her in his sleep.  She mentioned that he had always had dreams about Vietnam but the dreams had gotten worse since he retired from teaching a few years ago.

The Veteran reported that he had a history of driving while intoxicated years earlier and of assaulting a student when he was a high school teacher.  The clinician noted that his affect was flat and his mood was somewhat depressed.  The clinician also described the Veteran's service, evidently obtained from interview with the Veteran, as having service in Vietnam attached to a field service company where he worked in the laundry but also was required to stand guard.  

The Veteran reported that his primary problem was having been in Vietnam where he did not what to be and was afraid.  The clinician diagnosed "Adjustment Disorder sec to retirement from school system."

Such a finding is found to provide more evidence against this claim, clearly indicating the reason for the problem has nothing to do with military service, but instead the Veteran was simply depressed following his retirement and was dealing with an adjustment problem. 

October 2004 VA treatment notes include that the Veteran reported teaching school for several years in industrial arts but that he was forced to retire due to poor impulse control including altercations with students.  He reported that his most significant current problems were nightmares and fighting in his sleep.  He reported that he stays at home and away from others to stay out of trouble.  There is no new diagnosis on that day.  There is no other relevant evidence of record.

The Board finds that these treatment reports provide more evidence against the Veteran's claim.  No mental health professional has attributed the Veteran's diagnosed psychiatric conditions to his service.  Rather, the only attribution has been to his retirement from teaching.  This is consistent with the onset of complaints of psychiatric symptoms as noted in the treatment records (at about the time of his retirement).

Besides interpreting the statement of the Veteran and his spouse as evidence of continuity of symptoms since service, it could be said that they have offered their opinions that, other than the alleged continuity of symptoms since service, there is a nexus between the Veteran's currently diagnosed psychiatric disease and his active duty period ending in 1970.  There is no categorical rule that non-experts, or laypersons, are not competent to provide nexus opinion evidence.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (rejecting the view that competent medical evidence is necessarily required when the determinative issue is medical diagnosis or etiology).  Evidence, however, must be competent evidence in order to be weighed by the Board.  Whether a layperson is competent to provide an opinion as to a nexus of a disease and service depends on the facts of the particular case.

In Davidson, Federal Circuit reasoned from Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Id.  In a footnote in Jandreau, the Federal Circuit addressed whether a layperson could provide evidence regarding a diagnosis of a condition and explained that "[s]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer."  Jandreau, 492 F.3d at 1377.

The Board finds that the question of whether the Veteran's currently diagnosed psychiatric disease is related to his active service is too complex to be addressed by a layperson.  This connection is not amenable to observation alone.  Rather, it is common knowledge that such relationships are generally in the realm of those with expertise in psychiatric disease.  Therefore, to the extent that the Veteran and his spouse seek to provide nexus opinion evidence, other than continuity of symptoms, such opinion evidence is not competent. 

In a January 2011 Brief to the Court, the Veteran's representative argued that the Board is supplementing its own medical opinion as to whether the Veteran's acquired psychiatric disorder is related to active service.  The Board disagrees, as its finding is limited as to whether the Veteran has met his burden of establishing service connection or, at the very least, the criteria for VA obtaining a medical examination or opinion on his behalf.  

The medical opinions in this case includes military examiners in January 1970, June 1976, November 1980, November 1984, and January 1989 who specifically found the Veteran to have a normal psychiatric status.  Additionally, the postservice medical records reflect the onset of psychiatric disease many years after service and do not provide any nexus opinions.  Thus, the record on appeal includes competent medical examiner opinions showing no relationship of the current psychiatric disorder to active service as opposed to the lay opinions relating the current psychiatric disorder to service.  The latter opinions are also found to be based on a rejected factual basis of psychiatric symptoms since service separation.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

Overall, the Board finds that the opinions and evaluations by the military and postservice examiners hold greater probative weight than the lay witnesses in this case, as those examiners have greater training and expertise to speak to the issues at hand.

In sum, the Board finds that the unfavorable evidence in this case, i.e., the STRs and the post-service treatment records, outweigh the favorable evidence in this case, i.e. the Veteran's and his spouse's non-credible allegations of in service trauma, continuity of symptomatology and nexus.  Notably, there is no credible evidence of psychosis within one year from separation from service.  There is also no credible evidence of an event during ACDUTRA or INACDUTRA service which causes or aggravates the alleged psychiatric disorders.  Hence, the appeal must be denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.
Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held that, upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

Here, the VCAA duty to notify was satisfied by way of a letters sent to the Veteran in February 2003, May 2004, and November 2008.  These letters informed the Veteran of what evidence was required to substantiate the claim and of the Veteran's and VA's respective duties for obtaining evidence. 

Not all of that notice was free of defects.  The November 2008 letter informed the Veteran that the time period to appeal the denial of service connection for depression had expired.  This is incorrect because the Veteran had already appealed his denial of benefits for psychiatric disability.  Additionally, there was no notice to the Veteran regarding how VA assigns effective dates and disability ratings until long after the initial adjudication of his claim.

These errors cannot have resulted in prejudice to the Veteran and therefore there is no reason to delay adjudication of the appeal to provide additional notice.  The claim and appeal are denied so no disability rating or effective date will be assigned.  Therefore, lack of notice as to these "downstream" elements is harmless. 

Informing the Veteran that the time to appeal his claim had expired cannot be prejudicial to the Veteran because his claim has been on appeal and this notice did not limit him in what evidence he could submit.  Indeed, the notice as to what evidence he should submit or identify includes the general notice provided for any claim for service connection. 

As indicated above, in March 2010, the Veteran's then attorney of record submitted to the Board a statement clearly reflecting actual knowledge of the evidentiary requirements in this case.  For the reasons expressed on pages 7-14 of this decision, the Board finds that any notice error in this case has been harmless.

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of STRs and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has obtained the Veteran's STRs and all VA clinical records identified as relevant to the appeal.  VA has also obtained records from a disability claim with the Social Security Administration.  The Veteran has submitted private treatment records, and there are no outstanding requests for VA to obtain any private medical records for which the Veteran has both identified and authorized VA to obtain on his behalf.

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In this case, the Board finds no credible evidence that that an event, injury, or disease occurred in service, that a psychosis manifested during an applicable presumption period, or that the Veteran has suffered from persistent or recurrent symptoms of psychiatric disease since service.  In fact, for reasons cited above, there is highly probative evidence against such a finding.

In addition, the service and post-service records provide highly probative evidence against this claim, providing a basis to find that there is otherwise sufficient competent medical evidence of record to make a decision on the claim.  As such, VA does not have a duty to provide the Veteran with an examination in this case.

Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist under the VCAA.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


ORDER

The appeal is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


